Citation Nr: 0533473	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In July 2003, the Board remanded the claim to the RO.  In 
June 2004, the Board denied the claim.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) and in February 2005, the Court 
granted a February 2005 joint motion of the parties, which 
moved to vacate the Board's decision, and remanded the case 
for compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

First, the Board notes that there are not of record any 
medical records showing the status of the veteran's hearing 
loss between service discharge in September 1973 and 
September 1998.  The veteran should be requested to submit 
any available evidence relating to hearing loss, including 
any treatment records, between September 1973 and September 
1998.

Next, the February 2005 joint motion indicates that another 
VA examination should be conducted.  An examination conducted 
in accordance with the directives of indented paragraph 2 
below will fulfill the mandate of the February 2005 joint 
motion.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1. The veteran should be requested to 
provide any available evidence relating 
to hearing loss, including any treatment 
records, between service and 1998.  

2. Thereafter, an audiometric 
examination should be conducted.  The 
examiner should be provided with the 
veteran's claims file.  The examiner 
should render an opinion as to any link 
between veteran's left ear hearing loss 
and service, as well as whether 
veteran's right ear hearing loss 
underwent any aggravation in service.  
The examiner should specifically address 
the findings of the 1998 examination.  
The examiner should be apprised that an 
aggravation is present when there is a 
chronic increase in the severity of a 
disability during service.

3. Thereafter, if the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC). An appropriate period 
of time should be allowed for response.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


